ACKNOWLEDGMENT OF DEED Title 49 O.S. 107 [49-107] (1971) may be utilized in the acknowledgment of a deed in lieu of the form of acknowledgment found at 16 O.S. 33 [16-33] (1971).  The Attorney General's office is in receipt of your opinion request wherein you ask the following question: "Can the Statutory Short Forms of Acknowledgment found in 49 O.S. 107 [49-107] (1971) be utilized in the acknowledgment of a deed in lieu of the form of acknowledgment found in 16 O.S. 33 [16-33] (1971)?" Title 49 O.S. 107 [49-107] (1971) sets forth the statutory short forms of acknowledgment. Said section states the following: "The forms of acknowledgment set forth in this section may be used and are sufficient for the respective purposes under any law of this state. The forms shall be known as 'Statutory Short Forms of Acknowledgment' and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms." (Emphasis added) Following said section is a list of five short forms which are not relevant for answering this particular question. Section 107 was passed in 1969. Title 16 O.S. 33 [16-33] (1971) states the form of acknowledgment relative to conveyancing.  Section 16 O.S. 33 [16-33] states in part: "An acknowledgment by individuals of any instrument affecting real estate must be substantially in the following form, to wit:. . ." (Emphasis added) Citing the general rule of statutory construction as laid down in McVickers v. Board of Education of Caddo County, 442 P.2d 2971968, wherein the Court held that if the wording of a provision of a statute or constitution is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for use of interpretative devices to fabricate a different meaning, it is clear that both the statutory form as cited in 16 O.S. 33 [16-33] (1971) and the statutory short form as cited in 49 O.S. 107 [49-107] (1971) which provides that it may be used under any laws of this State, thereby including 16 O.S. 33 [16-33] (1971); and, therefore, both forms may be used.  It is, therefore, the opinion of the Attorney General that your question should be answered in the affirmative in that 49 O.S. 107 [49-107] (1971) may be utilized in the acknowledgment of a deed in lieu of the form of acknowledgment found at 16 O.S. 33 [16-33] (1971).  (Donald B. Nevard)